UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported):September 2, 2013 Commission File Number 000-54530 FOREX INTERNATIONAL TRADING CORP. (Exact name of small business issuer as specified in its charter) Nevada 27-0603137 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 400 Continental Blvd. Suite 600, El Segundo, California 90245 (Address of principal executive offices) 888-426-4780 (Issuer’s telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): /_/ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) /_/ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) /_/ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) /_/ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On September 2, 2013, effective September 1, 2013, Forex International Trading Corp. (the “Company”) enteredintoan Evaluation License Agreement (the "Agreement") withMicrologic Design Automation, Inc. ("MDA"), pursuant to which MDA will temporarily license to the Company, on a non-exclusive and royalty-free basis, certain technology and related materials for any purpose related to evaluating NanoDRC, NanoRV and NanoLVS technology.The Agreement expires on November 1, 2013 and contains standard confidentiality terms. Upon expiration of the Agreement, the Company must return the licensed technology to MDA.In the event the Company breaches the confidentiality provision in the Agreement, the Company is required to issue 300 million shares of common stock and deliver the shares to MDA. Item 9.01 Financial Statements and Exhibits (c) Exhibits. Exhibit Number Description Evaluation License Agreement dated September 2, 2013, by and between Forex International Trading Corp and Micrologic Design Automation, Inc. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FOREX INTERNATIONAL TRADING CORP. Date: September 4, 2013 By: /s/Erik Klinger El Segundo, California Name: Erik Klinger Title: CEO and CFO 3
